DETAILED ACTION
Claims 1-5, 7-12, 14-17, and 19-29 are pending for consideration following applicant’s amendment filed 7/05/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10, 22-25, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the retention plate comprises “a plate body” having “a first side” and “an opposing second side”.  However, each of these elements have been previously recited in claim 1, and therefore it is unclear whether the above limitations refer to the previously recited elements or if the above limitations are intended to introduce new elements.
Claim 9 recites the retention plate comprises “a plate body” having “a first side” and “an opposing second side”.  However, each of these elements have been previously recited in claim 1, and therefore it is unclear whether the above limitations refer to the previously recited elements or if the above limitations are intended to introduce new elements.
Claim 10 recites the retention plate comprises “a plate body” having “a first side” and “an opposing second side”.  However, each of these elements have been previously recited in claim 1, and therefore it is unclear whether the above limitations refer to the previously recited elements or if the above limitations are intended to introduce new elements.
Claim 22 recites the limitation "the flat platform" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “a flat platform”.  However, a flat platform is previously recited in claim 22, and therefore it is unclear whether the above limitation refers to the previously recited flat platform or if the above limitation is intended to introduce a new flat platform.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (US Patent 7438090).
Regarding Claim 22, Steele discloses a check valve assembly (including 10) comprising: a base 31 comprising an annular sleeve 31b encircling a seat 31c, the seat having a central mounting hole 32 passing therethrough and one or more flow channels 31a passing therethrough; a first port fitting 11a having a first tubular stem 13 (i.e. a cylindrical extension of 13 in the same manner as achieved by applicant) bounding a passage extending between a first end (lower end shown in Figure 3) and an opposing second end (upper end shown in Figure 3), a first annular flange (the upper end of 13 includes an annular flange at 11a in Figure 3) outwardly projecting from the second end of the first tubular stem (as described above) and being secured to a first end of the annular sleeve 31b of the base 31 (these elements are secured via their respective connections with fitting 12); a second port fitting 12 having a second tubular stem (cylindrical rightward extension of 12) bounding a passage 30 extending between a first end (at the upper right in Figure 3) and an opposing second end (lower end, the passage extending vertically to the lower end as shown in Figure 3), a second annular flange (at 11b) outwardly projecting from the second end of the second tubular stem (at the lower end as shown in Figure 3) and being secured to a second end of the annular sleeve of the base (secured to the upper end of the annular sleeve 31b as these elements are in direct contact at the upper end of 31b), the first tubular stem 13 of the first port fitting 11a having a different configuration than the second tubular stem (cylindrical rightward extension of 12) of the second port fitting (at least because 13 is larger and extends perpendicularly relative to 30); an umbrella valve 40 comprising a flexible sealing disk 40b having an outer surface (i.e. the downstream surface facing away from the seat 31c) and an opposing inner surface (i.e. the upstream surface facing the seat 31c), a mounting stem 40a extending from the inner surface of the sealing disk and projecting into the mounting hole 32 of the base (as shown in Figure 3), the sealing disk being movable between a first position (Figure 3A) wherein at least a portion of the sealing disk sits on the seat 31c of the base 31 so as to cover the one or more flow channels 31a and a second position (Figure 4) wherein the sealing disk is resiliently flexed so as to at least partially uncover the one or more flow channels 31a; and a retention plate 35 disposed between first port fitting 11a and the seat 31c of the base so that the retention plate sits against or adjacent to the flat platform of the outer surface of the sealing disk (at least in the position of Figure 4, the retention plate 35 sits against 40d which is seen to define a flat platform of the outer surface as shown in Figure 12).
Regarding Claim 28, Steele further discloses the passage of the first tubular stem 13 has a minimum inner diameter and the passage of the second tubular stem (defined at 30) has a minimum inner diameter that is different from the minimum inner diameter of the first tubular stem (30 is much smaller than 13 as shown in Figure 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US Patent 7438090) in view of Takemi (US Patent 8128385).
Regarding Claim 23, Steele does not disclose the outer surface (downstream surface) of the sealing disk of the umbrella valve includes a flat platform free of any projections outwardly extending therefrom and a frustoconical surface that encircles and extends radially outward from the flat platform and that slopes toward the seat of the base and away from the retention plate.
Takemi teaches a retention plate 6 disposed between a downstream side of a valve (chamber 1) and a seat (at partition wall 21) so that the retention plate sits against a flat platform 23b of the outer surface (downstream facing surface) of the sealing disk 23; the flat platform 23b free of any projections outwardly extending therefrom (as shown in Figure 2) and the sealing disk 23 includes a frustoconical surface 23a (tapered shape of 23a as best shown in Figure 3) that encircles and extends radially outward from the flat platform 23b and that slopes toward the seat 21 of the base and away from the retention plate 6 (Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steele such that the sealing disk includes a flat platform and frustoconical surface as taught by Takemi for the purpose of utilizing an alternative structure of the resilient member known in the art which also prevents backflow (as desired by Steele).  Such a modification holds the valve more securely between the seat and retention plate, thereby preventing misalignment during movement of the valve member.
Regarding Claim 24, Steele further discloses the sealing disk of the umbrella valve terminates at an outer perimeter edge (outer perimeter edge of 40b), 
Steele does not disclose the outer perimeter edge sitting directly against the seat of the base when the sealing disk is in the first position (instead the outer perimeter edge extends radially beyond the seat).
Takemi teaches a resilient valve and further teaches an outer perimeter edge of a sealing disk 23a sitting directly against the seat 21 when the sealing disk is in a closed position (as shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steele such that the outer perimeter edge of the disk sits directly against the seat when the disk is in the first position (i.e. such that the disk only extends radially outward the extent of the seat) as taught by Takemi for the purpose of reducing the size of the disk and thereby reducing material costs.
Regarding Claim 25, Steele further discloses the outer perimeter edge of the sealing disk 40b is spaced apart from the seat of the base when the sealing disk is in the second position (as shown in Figure 4).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US Patent 7438090) in view of Lien (US Patent 7757704).
Regarding Claim 29, Steele does not disclose the connection mechanisms of the fittings and therefore does not disclose the first port fitting including an annular hose barb encircling and radially outwardly projecting from the first end of the first tubular stem; and the second port fitting including an annular hose barb encircling and radially outwardly projecting from the first end of the second tubular stem.
Lien teaches a coupling arrangement and further teaches a first port fitting 2 including an annular hose barb 23 encircling and radially outwardly projecting from a first end of a first tubular stem (as shown in Figure 2); and a second port fitting 1 including an annular hose barb 111 encircling and radially outwardly projecting from a first end of the second tubular stem (as shown in Figure 2).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steele such that the first and second port fittings include annular hose barbs as taught by Lien for the purpose of utilizing connection mechanisms which are old and well known in the art to provide simple, straightforward connections.
Allowable Subject Matter
Claims 1-3, 7, 8, 11, 12, 14-17, 19-21, 26, and 27 are allowed.
Claims 4, 5, 9, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that the previously applied art fails to teach the new limitations of the first port fitting and the second port fitting.  These arguments are not persuasive because Steele teaches first port fitting 11a and second port fitting 12 such that the tubular stems of the first port fitting (at 13) and the second port fitting (cylindrical rightward extension of 12) have different configurations (at least because 13 is larger and extends perpendicularly relative to 30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753